Case 17-34665-KLP                Doc 6957         Filed 05/13/19 Entered 05/13/19 17:04:18                      Desc Main
                                                Document      Page 1 of 11

     Edward O. Sassower, P.C.                                       James H.M. Sprayregen, P.C.
     Joshua A. Sussberg, P.C. (admitted pro hac vice)               Anup Sathy, P.C.
     Emily E. Geier (admitted pro hac vice)                         Chad J. Husnick, P.C. (admitted pro hac vice)
     KIRKLAND & ELLIS LLP                                           KIRKLAND & ELLIS LLP
     KIRKLAND & ELLIS INTERNATIONAL LLP                             KIRKLAND & ELLIS INTERNATIONAL LLP
     601 Lexington Avenue                                           300 North LaSalle
     New York, New York 10022                                       Chicago, Illinois 60654
     Telephone:         (212) 446-4800                              Telephone:          (312) 862-2000
     Facsimile:         (212) 446-4900                              Facsimile:          (312) 862-2200

     -and-

     Michael A. Condyles (VA 27807)
     Peter J. Barrett (VA 46179)
     Jeremy S. Williams (VA 77469)
     KUTAK ROCK LLP
     901 East Byrd Street, Suite 1000
     Richmond, Virginia 23219-4071
     Telephone:          (804) 644-1700
     Facsimile:          (804) 783-6192

     Co-Counsel to Wayne Services Legacy Inc.
     and the Tru Inc. Trust

                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE EASTERN DISTRICT OF VIRGINIA
                                        RICHMOND DIVISION

                                                                               )
     In re:                                                                    )     Chapter 11
                                                                               )
     TOYS “R” US, INC., et al.,1                                               )     Case No. 17-34665 (KLP)
                                                                               )
                                  Debtors.                                     )     (Jointly Administered)
                                                                               )

                                       AGENDA FOR HEARING ON
                                  MOTIONS SCHEDULED FOR MAY 15, 2019

        PLEASE TAKE NOTICE that the following matters are scheduled for hearing on May
 15, 2019 at 1:00 p.m. (prevailing Eastern Time):

     I.         OMNIBUS OBJECTIONS

          1.       “Twenty-Sixth Omnibus Objection” Debtors' Twenty-Sixth Omnibus Objection to
                   Certain (A) Exact Duplicate Claims, (B) Substantive Duplicate Claims, (C) No
                   Liability Claims, (D) Satisfied Claims, (E) Amended Claims, (F) Amended Priority



 1        The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
          number, are set forth in the Order (I) Directing Joint Administration of Chapter 11 Cases and (II) Granting
          Related Relief [Docket No. 78]. The location of the Debtors’ service address is One Geoffrey Way, Wayne,
          New Jersey 07470.
Case 17-34665-KLP    Doc 6957      Filed 05/13/19 Entered 05/13/19 17:04:18             Desc Main
                                 Document      Page 2 of 11


          Claims, (G) Insufficient Documentation Claims, (H) Reduced Amount Claims and (I)
          Incorrect Debtor Claims [Docket No. 5570]

             Pending Responses: None

             Related Documents: None

             Status: This matter is adjourned to the omnibus hearing scheduled for June 27,
                     2019 with respect to the parties set forth on Exhibit A attached hereto.

                      With respect to all other claimants for which a response was not timely
                      filed or alternative treatment was not otherwise agreed to, an order granting
                      the relief requested has previously been entered.

    2.    “Twenty-Eighth Omnibus Objection” Debtors' Twenty-Eighth Omnibus Objection to
          Certain (A) Amended Priority Claims, (B) Amended Claims, (C) Reduced Amount
          Claims, (D) Exact Duplicate Claims, (E) Incorrect Debtor Claims, (F) Reduced
          Amount and Incorrect Debtor Claims, (G) No Liability Claims, (H) Reclassified
          Claims, (I) Satisfied Claims, and (J) Substantive Duplicate Claims [Docket No. 5976]

             Pending Responses:

                A.     Ebates Performance Marketing Inc.'s Response to Debtors' Twenty-Eight
                       Omnibus Objection to Certain (A) Amended Priority Claims (B)
                       Amended Claim, (C) Reduced Amount Claims, (D) Exact Duplicate
                       Claims, (E) Incorrect Debtor Claims, (F) Reduced Amount and Incorrect
                       Debtor Claims, (G) No Liability Claims, (H) Reclassified Claims, (I)
                       Satisfied Claims, and (J) Substantive Duplicate Claims [Docket No.
                       6642]

             Related Documents: None

             Status: This matter is adjourned to the omnibus hearing scheduled for June 27,
                     2019 with respect to the parties set forth on Exhibit A attached hereto.

                      With respect to all other claimants for which a response was not timely
                      filed or alternative treatment was not otherwise agreed to, an order granting
                      the relief requested has previously been entered by the Court.

    3.    "Fifty-First Omnibus Objection” Debtors' Fifty-First Omnibus Objection to Certain (A)
          Amended Priority Claims, (B) Amended Claims, (C) Reduced Amount Claims, (D)
          Substantive Duplicate Claims, (E) Insufficient Documentation Claims, (F) No Liability
          Claims, (G) Satisfied Claims, (H) Late-Filed Claims, and (I) Incorrect Debtors Claims
          [Docket No. 6272]

             Pending Responses:

                A.     C&T International's Response to Debtors' Fifty-First Omnibus Objection
                       to Certain (A) Amended Priority Claims, (B) Amended Claims, (C)
                       Reduced Amount Claims, (D) Substantive Duplicate Claims, (E)
                                             2
Case 17-34665-KLP    Doc 6957      Filed 05/13/19 Entered 05/13/19 17:04:18             Desc Main
                                 Document      Page 3 of 11


                       Insufficient Documentation Claims, (F) No Liability Claims, (G)
                       Satisfied Claims, (H) Late-Filed Claims, and (I) Incorrect Debtors
                       Claims [Docket No. 6474]

             Related Documents: None

             Status: This matter is adjourned to the omnibus hearing scheduled for June 27,
                     2019 with respect to the parties set forth on Exhibit A attached hereto.

                     With respect to all other claimants for which a response was not timely
                     filed or alternative treatment was not otherwise agreed to, an order granting
                     the relief requested has been previously entered by the Court.

    4.    "Fifty-Fifth Omnibus Objection” Debtors' Fifty-Fifth Omnibus Objection to Certain
          (A) Reduced Amount Claims, (B) No Liability Claims, (C) Satisfied Claims, (D)
          Incorrect Debtors Claims, and (E) Late-Filed Claims [Docket No. 6276]

             Pending Responses:

                A.     Response of the Travelers Indemnity Company to the Debtors’ Fifty-
                       Fifth Omnibus Objection to Claim [Docket No. 6671]

             Related Documents: None

             Status: With respect to The Travelers Indemnity Company and its property
                     casualty insurance affiliates, the final hearing is being adjourned until June
                     27, 2019 or to such other date as may be agreed upon by the parties.

                     This matter is adjourned to the omnibus hearing scheduled for June 27,
                     2019 with respect to the parties set forth on Exhibit A attached hereto.

                     With respect to all other claimants for which a response was not timely
                     filed or alternative treatment was not otherwise agreed to, an order granting
                     the relief requested has been previously entered by the Court.

    5.    "Fifty-Ninth Omnibus Objection” Wayne Services Legacy Inc.'s Fifty-Ninth Omnibus
          Objection to Certain (A) Amended Priority Claims, (B) Reduced Amount Claims, (C)
          Reduced and Reclassified Claims, (D) No Liability Claims, (E) Amended Claims, and
          (F) Insufficient Documentation Claims [Docket No. 6495]

             Pending Responses:

                A.     Response to Wayne Services Legacy Inc.'s Fifty-Ninth Omnibus
                       Objection to Certain (A) Amended Priority Claims, (B) Reduced
                       Amount Claims, (C) Reduced and Reclassified Claims, (D) No Liability
                       Claims, (E) Amended Claims, and (F) Insufficient Documentation
                       Claims and Request for Additional Time [Docket No. 6640]

             Related Documents: None

                                               3
Case 17-34665-KLP    Doc 6957     Filed 05/13/19 Entered 05/13/19 17:04:18             Desc Main
                                Document      Page 4 of 11


             Status: This matter is adjourned to the omnibus hearing scheduled for June 27,
                     2019 with respect to the parties set forth on Exhibit A attached hereto.

                     With respect to all other claimants for which a response was not timely
                     filed or alternative treatment was not otherwise agreed to, an order granting
                     the relief requested has been previously entered by the Court.

    6.    "Sixtieth Omnibus Objection” Wayne Services Legacy Inc.'s Sixtieth Omnibus
          Objection to Certain (A) Reclassified Claims, (B) Reduced and Reclassified Claims,
          (C) Amended Claims, (D) Reduced Claims, (E) No Liability Claims, (F) Insufficient
          Documentation Claims, and (G) Satisfied Claims [Docket No. 6787]

             Pending Responses:

                A.     Response of RPT Realty LLC, Successor-in-Interest to Ramco-
                       Gershenson Properties, L.P. to Notice of Wayne Services Legacy Inc.’s
                       Sixtieth Omnibus Objection to Claims [Docket No. 6855]

             Related Documents: None

             Status: This matter is adjourned to the omnibus hearing scheduled for June 27,
                     2019 with respect to the parties set forth on Exhibit A attached hereto.

                     With respect to all other claimants for which a response was not timely
                     filed or alternative treatment was not otherwise agreed to, an order granting
                     the relief requested has been previously entered by the Court.

    7.    "Sixty-First Omnibus Objection” TRU Inc. Trust's Sixty-First Omnibus Objection to
          Certain (A) Incorrect Debtor Claims, (B) No Liability Claims, (C) Amended Claims,
          (D) Exact Duplicate Claims, (E) Substantive Duplicate Claims, and (F) Insufficient
          Documentation Claims [Docket No. 6795]

             Pending Responses: None

             Related Documents: None

             Status: This matter is adjourned to the omnibus hearing scheduled for June 27,
                     2019 with respect to the parties set forth on Exhibit A attached hereto.

                     With respect to all other claimants for which a response was not timely
                     With respect to all other claimants for which a response was not timely
                     filed or alternative treatment was not otherwise agreed to, an order granting
                     the relief requested has been previously entered by the Court.




                                              4
Case 17-34665-KLP    Doc 6957     Filed 05/13/19 Entered 05/13/19 17:04:18             Desc Main
                                Document      Page 5 of 11


    8.    "Sixty-Second Omnibus Objection” TRU Inc. Trust's Sixty-Second Omnibus
          Objection to Certain (A) No Liability Claims and (B) Reduced Claim [Docket No.
          6869]

             Pending Responses:

                A.     Response of Collin County Tax Assessor /Collector to TRU Inc. Trust’s
                       Sixty-Second Omnibus Objection to Certain (A) No Liability Claims and
                       (B) Reduce Claim [Docket No 6922]

             Related Documents: None

             Status: This matter is going forward with respect to the response filed by Collin
                     County [Docket No 6922].

                     This matter is adjourned to the omnibus hearing scheduled for June 27,
                     2019 with respect to the parties set forth on Exhibit A attached hereto.

                     With respect to all other claimants for which a response was not timely
                     filed or alternative treatment was not otherwise agreed to, an order granting
                     the relief requested has been or will submitted to the Court for entry.

    9.    "Sixty-Third Omnibus Objection” TRU Inc. Trust's Sixty-Third Omnibus Objection to
          Certain (A) No Liability Claims and (B) Exact Duplicate Claim [Docket No. 6870]

             Pending Responses: None

             Related Documents: None

             Status: This matter is adjourned to the omnibus hearing scheduled for June 27,
                     2019 with respect to the parties set forth on Exhibit A attached hereto.

                     With respect to all other claimants for which a response was not timely
                     filed or alternative treatment was not otherwise agreed to, an order granting
                     the relief requested has been or will submitted to the Court for entry.

    10.   "Sixty-Fourth Omnibus Objection” Wayne Services Legacy Inc.'s Sixty-Fourth
          Omnibus Objection to Certain (A) Reclassified Claims, (B) Reduced and Reclassified
          Claims, (C) Amended Claims, (D) Reduced Claims, (E) No Liability Claims, (F)
          Insufficient Documentation Claims, (G) Duplicate Claims, and (H) Late-Filed Claims
          [Docket No. 6887]

             Pending Responses:

                A.     Response filed by Jacqueline Morgan [Docket No. 6936]

                B.     Response filed by Janice Bell [Docket No. 6937]

                C.     Response filed by John Maguire [Docket No. 6938]

                                              5
Case 17-34665-KLP     Doc 6957     Filed 05/13/19 Entered 05/13/19 17:04:18             Desc Main
                                 Document      Page 6 of 11


              Related Documents: None

              Status: This matter is going forward with respect to the responses filed by
                      Jacqueline Morgan [Docket No. 6936], Janice Belle [Docket No. 6937]
                      and John Maguire [Docketing No. 6938].

                      This matter is adjourned to the omnibus hearing scheduled for June 27,
                      2019 with respect to the parties set forth on Exhibit A attached hereto.

                      With respect to all other claimants for which a response was not timely
                      filed or alternative treatment was not otherwise agreed to, an order granting
                      the relief requested has been or will submitted to the Court for entry.

  II.     ADJOURNED MATTERS

    11.    “Kaufman Fee Application” Amended Fourth Interim and Final Fee Application of
           Kaufman & Canoles for Allowance of Compensation and Expenses Incurred for the
           Period Commencing on October 1, 2018 Through and Including November 20, 2018
           and January 19, 2019 to November 20, 2018 Respectively, as Local Counsel for the
           Debtors and Debtors-in-Possession- Geoffrey, LLC and Geoffrey Holdings, LLC
           [Docket No. 6822]

              Responses Received: None

              Related Documents: None

              Status: This matter is being adjourned to the hearing scheduled for May 29, 2019.

  III.    OTHER UNCONTESTED MATTERS

    12.    “Motion for Contempt” Wayne Services Legacy Inc.'s Motion for Entry of an Order
           Holding Lequita Erickson in Contempt of Court and Enjoining Her and Her Counsel
           from Further Action in Contravention of the Confirmation Order [Docket No. 6873]

              Responses:     None

              Related Documents: None

              Status: This matter is going forward.

    13.    “Motion to Withdraw” Motion for Leave to Withdraw the Appearance of G. David
           Dean, Esquire [Docket No. 6863]

              Pending Responses: None

              Related Documents: None

              Status: With respect to all other claimants for which a response was not timely
                      filed or alternative treatment was not otherwise agreed to, an order granting
                      the relief requested has previously been entered.
                                                6
Case 17-34665-KLP        Doc 6957     Filed 05/13/19 Entered 05/13/19 17:04:18        Desc Main
                                    Document      Page 7 of 11


 Richmond, Virginia
 Dated: May 13, 2019

 /s/ Jeremy S. Williams
 KUTAK ROCK LLP                                  KIRKLAND & ELLIS LLP
 Michael A. Condyles (VA 27807)                  KIRKLAND & ELLIS INTERNATIONAL LLP
 Peter J. Barrett (VA 46179)                     Edward O. Sassower, P.C.
 Jeremy S. Williams (VA 77469)                   Joshua A. Sussberg, P.C. (admitted pro hac vice)
 901 East Byrd Street, Suite 1000                Emily E. Geier (admitted pro hac vice)
 Richmond, Virginia 23219-4071                   601 Lexington Avenue
 Telephone: (804) 644-1700                       New York, New York 10022
 Facsimile: (804) 783-6192                       Telephone:    (212) 446-4800
Email:         Michael.Condyles@KutakRock.com    Facsimile:    (212) 446-4900
               Peter.Barrett@KutakRock.com       Email:        edward.sassower@kirkland.com
               Jeremy.Williams@KutakRock.com                   joshua.sussberg@kirkland.com
                                                               emily.geier@kirkland.com
  Co-Counsel to Wayne Services Legacy Inc.
  and the Tru Inc. Trust
                                                 -and-

                                                 James H.M. Sprayregen, P.C.
                                                 Anup Sathy, P.C.
                                                 Chad J. Husnick, P.C. (admitted pro hac vice)
                                                 300 North LaSalle
                                                 Chicago, Illinois 60654
                                                 Telephone: (312) 862-2000
                                                 Facsimile:     (312) 862-2200
                                                 Email:         james.sprayregen@kirkland.com
                                                                anup.sathy@kirkland.com
                                                                chad.husnick@kirkland.com

                                                 Co-Counsel to Wayne Services Legacy Inc.
                                                 and the Tru Inc. Trust
Case 17-34665-KLP   Doc 6957     Filed 05/13/19 Entered 05/13/19 17:04:18   Desc Main
                               Document      Page 8 of 11


                                     EXHIBIT A
                                        Case 17-34665-KLP        Doc 6957     Filed 05/13/19 Entered 05/13/19 17:04:18                        Desc Main
                                                                            Document      Page 9 of 11

Claimant                                                    Claim Number     Claim Objection No.   Status

FW CA Pleasant Hill Shopping Ctr. LLC                          4389                  26            Response deadline extend to June 20, 2019 and hearing adjourned to June 27, 2019

KRG Evan Mullins LLC                                           22183                 26            Response deadline extend to June 20, 2019 and hearing adjourned to June 27, 2019

Accuen Media                                                   16756                 28            Response deadline extend to June 20, 2019 and hearing adjourned to June 27, 2019

eBates Performance Marketing, Inc.                             15538                 28            Hearing adjourned to June 27, 2019

Resolution Media                                               16773                 28            Response deadline extend to June 20, 2019 and hearing adjourned to June 27, 2019

RetailMeNot, Inc.                                              13150                 28            Response deadline extend to June 20, 2019 and hearing adjourned to June 27, 2019
Hain Capital Investors, LLC as Transferee of C&T
International Inc.                                             16441                 51            Hearing adjourned to June 27, 2019

Oath Holdings Inc.                                             16350                 51            Response deadline extend to June 20, 2019 and hearing adjourned to June 27, 2019

Oliver Wyman, Inc., through its Lippincott Division            19260                 51            Response deadline extend to June 20, 2019 and hearing adjourned to June 27, 2019

RPAI Fort Myers Page Field, L.L.C.                             4417                  51            Response deadline extend to June 20, 2019 and hearing adjourned to June 27, 2019
The Travelers Indemnity Company and its property casualty
insurance affiliates                                           2811                  55            Final hearing adjourned to June 27, 2019
The Travelers Indemnity Company and its property casualty
insurance affiliates                                           22542                 55            Final hearing adjourned to June 27, 2019

3309-3139 Oak View Drive Holdings, LLC                         22164                 59            Response deadline extend to June 20, 2019 and hearing adjourned to June 27, 2019
CSFB 2005-C3 Retail 8801, LLC, an Iowa Limited Liability
Company                                                        17833                 59            Hearing adjourned to June 27, 2019

KRG White Plains City Center LLC                               17456                 59            Response deadline extend to June 20, 2019 and hearing adjourned to June 27, 2019

UE 675 Route I LLC                                             22471                 59            Response deadline extend to June 20, 2019 and hearing adjourned to June 27, 2019

ARC SPSANTX001, LLC                                            20630                 60            Response deadline extend to June 20, 2019 and hearing adjourned to June 27, 2019

Bre Skyview Retail Owner LLC                                   17055                 60            Response deadline extend to June 20, 2019 and hearing adjourned to June 27, 2019

Bre Skyview Retail Owner LLC                                   2838                  60            Response deadline extend to June 20, 2019 and hearing adjourned to June 27, 2019

Castle & Cook Corona Crossings, LLC                            17044                 60            Response deadline extend to June 20, 2019 and hearing adjourned to June 27, 2019

Hawthorn, L.P.                                                 4564                  60            Response deadline extend to June 20, 2019 and hearing adjourned to June 27, 2019

Hines Global REIT San Antonio Retail I, LP                     16890                 60            Response deadline extend to June 20, 2019 and hearing adjourned to June 27, 2019
                                     Case 17-34665-KLP           Doc 6957 Filed 05/13/19 Entered 05/13/19 17:04:18                          Desc Main
                                                                         Document    Page 10 of 11

Claimant                                                    Claim Number   Claim Objection No.   Status

Hines Global REIT San Antonio Retail I, LP                     22559               60            Response deadline extend to June 20, 2019 and hearing adjourned to June 27, 2019
RPT Realty LLC, Successor-in-Interest to Ramco Gershenson
Properties, L.P.                                               16804               60            Hearing adjourned to June 27, 2019

SM Eastland Mall, LLC                                          21711               60            Response deadline extend to June 20, 2019 and hearing adjourned to June 27, 2019

VCG-Whitney Field, LLC                                      21732, 20584           60            Response deadline extend to June 20, 2019 and hearing adjourned to June 27, 2019

Young, James                                                   3756                61            Response deadline extend to June 20, 2019 and hearing adjourned to June 27, 2019

Young, James                                                   3428                61            Response deadline extend to June 20, 2019 and hearing adjourned to June 27, 2019

Young, James                                                   3490                61            Response deadline extend to June 20, 2019 and hearing adjourned to June 27, 2019

Young, James                                                   3494                61            Response deadline extend to June 20, 2019 and hearing adjourned to June 27, 2019

Young, James                                                   3497                61            Response deadline extend to June 20, 2019 and hearing adjourned to June 27, 2019

Young, James                                                   3510                61            Response deadline extend to June 20, 2019 and hearing adjourned to June 27, 2019

Young, James                                                   3656                61            Response deadline extend to June 20, 2019 and hearing adjourned to June 27, 2019

Cypress-Fairbanks ISD                                          22864               62            Response deadline extend to June 20, 2019 and hearing adjourned to June 27, 2019

Fort Bend County                                               22878               62            Response deadline extend to June 20, 2019 and hearing adjourned to June 27, 2019

Harris County                                                  22859               62            Response deadline extend to June 20, 2019 and hearing adjourned to June 27, 2019

Jefferson County                                               22615               62            Response deadline extend to June 20, 2019 and hearing adjourned to June 27, 2019

Lewisville ISD                                                 17296               62            Response deadline extend to June 20, 2019 and hearing adjourned to June 27, 2019

Tarrant County                                                 16117               62            Response deadline extend to June 20, 2019 and hearing adjourned to June 27, 2019

YAH Investments, LLC                                           17512               62            Response deadline extend to June 20, 2019 and hearing adjourned to June 27, 2019

Mongtomery County                                           22637, 22861           63            Response deadline extend to June 20, 2019 and hearing adjourned to June 27, 2019

Zurich Services                                                22333               63            Response deadline extend to June 20, 2019 and hearing adjourned to June 27, 2019

Broadstone 02 LP                                               16392               64            Response deadline extend to June 20, 2019 and hearing adjourned to June 27, 2019

BTM Development Partners, LLC                                  18303               64            Response deadline extend to June 20, 2019 and hearing adjourned to June 27, 2019
                                      Case 17-34665-KLP     Doc 6957 Filed 05/13/19 Entered 05/13/19 17:04:18                          Desc Main
                                                                    Document    Page 11 of 11

Claimant                                             Claim Number     Claim Objection No.   Status

Carolina Premium Outlets, LLC                             22835               64            Response deadline extend to June 20, 2019 and hearing adjourned to June 27, 2019

Centerpoint Owner, LLC                                    16395               64            Response deadline extend to June 20, 2019 and hearing adjourned to June 27, 2019

DG Retail LeaseCo, LLC                                    22655               64            Response deadline extend to June 20, 2019 and hearing adjourned to June 27, 2019

Excel Ft. Union LLC                                       2839                64            Response deadline extend to June 20, 2019 and hearing adjourned to June 27, 2019

Gateway Properties III, L.L.C.                            18352               64            Response deadline extend to June 20, 2019 and hearing adjourned to June 27, 2019

Hickory Ridge Owner, LLC                                  17199               64            Response deadline extend to June 20, 2019 and hearing adjourned to June 27, 2019

IN Retail Fund Woodfield Commons, LLC                     16946               64            Response deadline extend to June 20, 2019 and hearing adjourned to June 27, 2019

IRC University Corssings, LLC                             17234               64            Response deadline extend to June 20, 2019 and hearing adjourned to June 27, 2019

Lasership, Inc.                                           7034                64            Response deadline extend to June 20, 2019 and hearing adjourned to June 27, 2019

Lozier Corporation                                        3056                64            Response deadline extend to June 20, 2019 and hearing adjourned to June 27, 2019

Meridian CenterCal, L.L.C.                                17091               64            Response deadline extend to June 20, 2019 and hearing adjourned to June 27, 2019

PBA II, LLC                                               17398               64            Response deadline extend to June 20, 2019 and hearing adjourned to June 27, 2019

Premium Outlet Partners, LP                               16461               64            Response deadline extend to June 20, 2019 and hearing adjourned to June 27, 2019

Sunrise Mills (MLP) Limited Partnership                   16582               64            Response deadline extend to June 20, 2019 and hearing adjourned to June 27, 2019

The Honest Company                                        14472               64            Response deadline extend to June 20, 2019 and hearing adjourned to June 27, 2019

Weingarten Nostat, Inc.                                   17514               64            Response deadline extend to June 20, 2019 and hearing adjourned to June 27, 2019

Weingarten Realty Investors                               17462               64            Response deadline extend to June 20, 2019 and hearing adjourned to June 27, 2019

WMAP, L.L.C. (The Shops at Atlas Park)                    17712               64            Response deadline extend to June 20, 2019 and hearing adjourned to June 27, 2019

AREP III BT, LLC                                          16813             62, 64          Response deadline extend to June 20, 2019 and hearing adjourned to June 27, 2019
